Case: 2:16-cv-01159-ALM-CMV Doc #: 52 Filed: 12/02/19 Page: 1 of 2 PAGEID #: 1912




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SARAH A. WHEELER,                             :      CIVIL ACTION NO. 16cv1159
                                              :
                      Plaintiff,              :
                                              :      JUDGE MARBLEY
       v.                                     :
                                              :      MAGISTRATE JUDGE VESCURA
                                              :
CITY OF COLUMBUS,                             :

                      Defendant               :



                   STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii), Plaintiff Sarah Wheeler and

Defendant City of Columbus, hereby stipulate to the dismissal of Plaintiff’s claims in the above-

captioned matter, with prejudice, each party to bear its own fees and costs.

Respectfully submitted

                                                  By: /s/ Samuel M. Schlein
    By: /s/ Richard N. Coglianese (per-mail       Samuel M. Schlein (0092194)
    consent)                                      (sschlein@marshallforman.com)
    Richard N. Coglianese (0066830)               John S. Marshall (0015160)
    Jennifer L. Shea (0085239)                    (jmarshall@ marshallforman.com)
    Assistant City Attorneys                      Edward R. Forman (0076651)
    77 N. Front St., 4 Floor                      (eforman@ marshallforman.com)
    Columbus, Ohio 43215-9013                     MARSHALL AND Forman LLC
    (614) 645-7385                                250 Civic Center Dr., Suite 480
    Attorneys for Defendant                       Columbus, Ohio 43215-5296
                                                  (614) 463-9790
                                                  Fax (614) 463-9780
Case: 2:16-cv-01159-ALM-CMV Doc #: 52 Filed: 12/02/19 Page: 2 of 2 PAGEID #: 1913




                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing was filed with the Court on this 2nd day of

December, 2019 using the CM/ECF system, which will send notification of such filing to all

counsel of record. Parties may access this filing through the court’s filing system.

                                                             By: /s/ Samuel M. Schlein
                                                             Samuel M. Schlein (0092194)
